UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6460



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KELVIN FLEMING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:96-cr-00031-JCC)


Submitted: July 20, 2006                       Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin Fleming, Appellant Pro Se. Morris Rudolph Parker, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin Fleming appeals the district court’s order denying

his motion to correct his sentence.     We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.     United States v. Fleming,

No. 1:96-cr-00031-JCC (E.D. Va. filed Feb. 24, 2006 & entered

Feb. 27, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -